Exhibit 10.2

SCHLUMBERGER DISCOUNTED STOCK PURCHASE PLAN

(As Amended and Restated January 1, 2010)

 

1. Purpose

The Schlumberger Discounted Stock Purchase Plan (the “Plan”) is designed to
encourage and assist all employees of Schlumberger Limited, a Netherlands
Antilles corporation, and Subsidiaries (hereinafter collectively referred to as
the “Company”), where permitted by applicable laws and regulations, to acquire
an equity interest in Schlumberger Limited through the purchase of shares of
Common Stock, par value $0.01 per share, of Schlumberger Limited (“Common
Stock”). It is intended that this Plan shall constitute an “employee stock
purchase plan” within the meaning of Section 423 of the Internal Revenue Code of
1986, as amended (the “Code”).

 

2. Administration of the Plan

The Plan shall be administered by the Stock Purchase Plan Committee (the
“Committee”) appointed by the Board of Directors of Schlumberger Limited (the
“Board”), which Committee shall consist of at least three (3) persons. The
Committee shall supervise the administration and enforcement of the Plan
according to its terms and provisions and shall have all powers necessary to
accomplish these purposes and discharge its duties hereunder including, but not
by way of limitation, the power to (i) employ and compensate agents of the
Committee for the purpose of administering the accounts of participating
employees; (ii) construe or interpret the Plan; (iii) determine all questions of
eligibility; and (iv) compute the amount and determine the manner and time of
payment of all benefits according to the Plan hereunder.

The Committee may act by unanimous decision of its members at a regular or
special meeting of the Committee or by decision reduced to writing and signed by
all members of the Committee without holding a formal meeting. Vacancies in the
membership of the Committee arising from death, resignation or other inability
to serve shall be filled by appointment of the Board.

 

3. Nature and Number of Shares

The Common Stock subject to issuance under the terms of the Plan shall be shares
of Schlumberger Limited’s authorized but unissued shares or previously issued
shares reacquired and held by Schlumberger Limited. Except as provided in
Section 20 hereof, effective from and after January 21, 2010, the aggregate
number of shares which may be issued under the Plan and authorized by this Plan
shall not exceed 11,078,183, the sum of (i) the 1,078,183 shares of Common Stock
available for issuance under this Plan on January 1, 2010 after the issuance of
any such shares attributable to the Purchase Period ending December 31, 2009 and
(ii) the 10,000,000 shares of Common Stock authorized as of January 21, 2010.
All shares purchased under the Plan, regardless of source, shall be counted
against this share limitation.

 

4. Eligibility Requirements

Each “Employee” (as hereinafter defined), except as described in the next
following paragraph, shall become eligible to participate in the Plan in
accordance with Section 5 on the first “Enrollment Date” (as hereinafter
defined) coincident with or next following employment with the Company.
Participation in the Plan is voluntary.

The following Employees are not eligible to participate in the Plan:

(i) Employees who would, immediately upon enrollment in the Plan, own directly
or indirectly, or hold options or rights to acquire, an aggregate of 5% or more
of the total combined voting power or value of all outstanding shares of all
classes of the Company or any subsidiary;

 

1



--------------------------------------------------------------------------------

(ii) Employees who are customarily employed by the Company less than twenty
(20) hours per week or less than five (5) months in any calendar year; and

(iii) Employees who are prohibited by the laws and regulations of the nation of
their residence or employment from participating in the Plan as determined by
the Committee.

Notwithstanding the provisions of subparagraph (ii) above, where required by
applicable law (as determined by the Committee), Employees employed in the
countries specified from time to time by the Committee who are customarily
employed by the Company less than twenty (20) hours per week may participate in
the Plan where required by law, subject to any restrictions established by the
Committee.

“Employee” shall mean any individual employed by Schlumberger Limited or any
Subsidiary (as hereinafter defined). “Subsidiary” shall mean any corporation in
existence as of the “Restatement Date” (as hereinafter defined) of this Plan in
an unbroken chain of corporations beginning with Schlumberger Limited if, as of
the Restatement Date, each of the corporations other than the last corporation
in the chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in the chain. Any
corporation which may become a Subsidiary (as defined herein) after the
Restatement Date shall automatically be deemed to be a participating Subsidiary
under this Plan effective as of the following Enrollment Date unless the
Committee takes action to exclude such corporation and its employees from
participation herein.

 

5. Enrollment

Each eligible Employee of Schlumberger Limited or any Subsidiary as of
January 1, 2010 (the “Restatement Date” herein) who is already enrolled in the
Plan may enroll in the Plan as of July 1, 2010. Each other eligible Employee of
Schlumberger Limited or a participating Subsidiary who thereafter becomes
eligible to participate may enroll in the Plan on the first July 1 or January 1
following the date he or she first meets the eligibility requirements of
Section 4. Any eligible employee not enrolling in the Plan when first eligible
may enroll in the Plan on the first day of July or January of any subsequent
calendar year. Any eligible Employee may enroll or re-enroll in the Plan on the
dates hereinabove prescribed or such other specific dates established by the
Committee from time to time (“Enrollment Dates”).

In order to enroll, an eligible Employee must complete, sign and submit the
appropriate form to the Personnel Department of the Company.

 

6. Method of Payment

Payment for shares is to be made as of the applicable “Purchase Date” (as
defined in Section 9) through payroll deductions (with no right of prepayment)
over the Plan’s designated purchase period (the “Purchase Period”) with the
first such deduction commencing with the payroll period ending after the
Enrollment Date. Each Purchase Period under the Plan shall be a period of six
(6) calendar months beginning on July 1 and ending on December 31 of the same
calendar year, and beginning on January 1 and ending on June 30 of the same
calendar year, or such other period as the Committee may prescribe. Each
participating Employee (hereinafter referred to as a “Participant”) will
authorize such deductions from his or her pay for each month during the Purchase
Period and such amounts will be deducted in conformity with his or her
employer’s payroll deduction schedule.

Each Participant may elect to make contributions each pay period in amounts not
less than one percent (1%) and not more than ten percent (10%), or such other
percentages as the Committee may establish from time to time before an
Enrollment Date for all purchases to occur during the relevant Purchase Period,
of his or her base earnings or salary, geographical coefficient, overtime pay,
shift premiums and commissions from the Company (excluding long-term disability
or workers compensation payments and similar amounts, but including elective
qualified contributions by the Participant to employee benefit plans maintained
by the Company) during such pay period. The rate of contribution shall be
designated by the Participant in the enrollment form. Bonuses will be included
in determining the amount of the Participant’s contribution unless the
Participant gives written notice to the Personnel Department at the time and in
the manner directed by the Committee.

 

2



--------------------------------------------------------------------------------

A Participant may elect to increase or decrease the rate of contribution
effective as of the first day of any calendar month by giving timely written
notice to the Personnel Department of the Company on the appropriate form, as
determined by the Committee from time to time. A Participant may suspend payroll
deductions at any time during the Purchase Period, by giving thirty (30) days’
written notice to the Personnel Department on the appropriate form. In such
case, the Participant’s account will continue to accrue interest and will be
used to purchase stock at the end of the Purchase Period. A Participant may also
elect to withdraw contributions at any time by giving thirty (30) days’ prior
written notice to the Personnel Department of the Company on the appropriate
form. Any Participant who withdraws his or her contributions will receive his or
her entire account balance, including interest and dividends, if any, plus a
stock certificate for the number of shares held by the Participant under the
Plan as soon as practicable. Any Participant who suspends payroll deductions or
withdraws contributions during any Purchase Period cannot resume payroll
deductions during such Purchase Period and must re-enroll in the Plan in order
to participate in the next Purchase Period.

No more than the maximum contribution permitted any Participant under Section 9
can be accumulated over the Purchase Period, including interest and dividends,
if applicable. Except in case of cancellation of election to purchase, death,
resignation or other terminating event, the amount in a Participant’s account
the end of the Purchase Period will be applied to the purchase of the shares.

 

7. Crediting of Contributions, Interest and Dividends

Contributions shall be credited to a Participant’s account as soon as
administratively feasible after payroll withholding. Unless otherwise prohibited
by laws and regulations, Participant contributions will receive interest at a
rate realized for the investment vehicle or vehicles designated by the Committee
for purposes of the Plan. Interest will be credited to a Participant’s account
from the first date on which Participant contributions are deposited with the
investment vehicle until the earlier of (i) the end of the Purchase Period or
(ii) in the event of cancellation, death, resignation or other terminating
event, the last day of the month next preceding the date on which such
contributions are returned to the Participant. Dividends on shares held in a
Participant’s account in the Plan will also be credited to such Participant’s
account. Any such contributions, interest and dividends shall he deposited in or
held by a bank or financial institution designated by the Committee for this
purpose (“Custodian”).

 

8. Grant of Right to Purchase Shares on Enrollment

Enrollment in the Plan by an Employee on an Enrollment Date will constitute the
grant by the Company to the Participant of the right to purchase shares of
Common Stock under the Plan. Re-enrollment by a Participant in the Plan (but not
merely an increase or decrease in the rate of contributions) will constitute a
grant by the Company to the Participant of a new opportunity to purchase shares
on the Enrollment Date on which such re-enrollment occurs. A Participant who has
not terminated employment and has not withdrawn his or her contributions from
the Plan will have shares of Common Stock purchased for him or her on the
applicable Purchase Date, and he or she will automatically be re-enrolled in the
Plan on the Enrollment Date immediately following the Purchase Date on which
such purchase has occurred, unless such participant notifies the Personnel
Department on the appropriate form that he or she elects not to re-enroll. A
Participant who has suspended payroll deductions or withdrawn contributions
during any Purchase Period must re-enroll on the appropriate form to participate
in the Plan in the next Purchase Period.

Each right to purchase shares of Common Stock under the Plan during a Purchase
Period shall have the following terms:

(i) the right to purchase shares of Common Stock during a particular Purchase
Period shall expire on the earlier of (A) the completion of the purchase of
shares on the Purchase Date occurring on the last trading day of the Purchase
Period; or (B) the date on which participation of such Participant in the Plan
terminates for any reason;

(ii) in no event shall the right to purchase shares of Common Stock during a
Purchase Period extend beyond twenty-seven (27) months from the Enrollment Date;

 

3



--------------------------------------------------------------------------------

(iii) payment for shares purchased will be made only through payroll withholding
and the crediting of interest and dividends, if applicable, in accordance with
Sections 6 and 7;

(iv) purchase of shares will be accomplished only in accordance with Section 9;

(v) the price per share will be determined as provided in Section 9;

(vi) the right to purchase shares (taken together with all other such rights
then outstanding under this Plan and under all other similar stock purchase
plans of Schlumberger Limited or any Subsidiary) will in no event give the
Participant the right to purchase a number of shares during any calendar year
having a fair market value in excess of $25,000 (the “Maximum Share Limitation”)
as determined in accordance with the Section 423 of the Code and the regulations
thereunder; and

(vii) the Maximum Share Limitation for a Purchase Period shall be determined as
of the Grant Date (as defined in Section 9) of a Purchase Period by dividing
$12,500 by the fair market value of a share of Common Stock on such Grant Date;
and

(viii) the right to purchase shares will in all respects be subject to the terms
and conditions of the Plan, as interpreted by the Committee from time to time.

 

9. Purchase of Shares

The right to purchase shares of Common Stock granted by the Company under the
Plan is for the term of a Purchase Period. The fair market value of the Common
Stuck to be purchased during such Purchase Period will be determined by
averaging the highest and lowest composite sale prices per share of the Common
Stock on the New York Stock Exchange (“Fair Market Value”) on the first trading
day of each Purchase Period or such other trading date designated by the
Committee (the “Grant Date”). The Fair Market Value of the Common Stock will
again be determined in the same manner on the last trading day of the Purchase
Period or such other trading date designated by the Committee (the “Purchase
Date”). These dates constitute the date of grant and the date of exercise for
valuation purposes of Section 423 of the Code.

As of the Purchase Date, the Committee shall apply the funds then credited to
each Participant’s account to the purchase of whole shares of Common Stock. The
cost to the Participant for the shares purchased during a Purchase Period shall
be 92.5% of the lower of:

(i) the Fair Market Value of the Common Stock on the Grant Date; or

(ii) the Fair Market Value of the Common Stock on the Purchase Date.

Certificates evidencing shares purchased shall be delivered to the Custodian or
to any other bank or financial institution designated by the Committee for this
purpose or shall be delivered to the Participant (if the Participant has elected
to receive the certificate) as soon as administratively feasible after the
Purchase Date, but Participants shall be treated as the record owners of their
shares effective as of the Purchase Date. Shares that are held by the Custodian
or any other designated bank or financial institution shall be held in book
entry form. Any cash equal to less than the price of a whole share of Common
Stock shall be credited to a Participant’s account on the Purchase Date and
carried forward in his or her account for application during the next Purchase
Period. Any Participant who purchases stock at the end of a Purchase Period and
is not re-enrolled in the Plan for the next Purchase Period will receive a
certificate for the number of shares held in his or her account as of the most
recent Purchase Date and any cash, dividends or interest remaining in his or her
account. Any Participant who terminates employment or withdraws his or her
contributions from the Plan prior to the next Purchase Date, will receive a
certificate for the number of shares held in his or her account and a cash
refund attributable to amounts equal to less than the price of a whole share,
and any accumulated contributions, dividends and interest. If for any reason a
Participant’s allocations to the Plan exceed $11,562.50 during a Purchase Period
or if the purchase of shares with such allocations would exceed the Maximum
Share Limitation, such excess amounts shall be refunded to the Participant as
soon as administratively possible after such excess has been determined to
exist.

 

4



--------------------------------------------------------------------------------

If as of any Purchase Date the shares authorized for purchase under the Plan are
exceeded, enrollments shall be reduced proportionately to eliminate the excess.
Any funds that cannot be applied to the purchase of shares due to excess
enrollment shall be refunded as soon as administratively feasible, including
interest determined in accordance with Section 7. The Committee in its
discretion may also provide that amounts representing a fractional share of
Common Stock that were withheld but not applied toward the purchase of shares in
a Purchase Period may be carried over to the next Purchase Period under this
Plan or any successor plan according to the regulations as set forth under
Section 423 of the Code.

 

10. Withdrawal of Shares

A Participant may elect to withdraw shares held in his or her account at any
time (without withdrawing from the Plan) by giving notice to the Personnel
Department on the appropriate form. Upon receipt of such notice from the
Personnel Department, the Custodian, bank or other financial institution
designated by the Committee for this purpose will arrange for the issuance and
delivery of all shares held in the Participant’s account as soon as
administratively feasible.

 

11. Termination of Participation

The right to participate in the Plan terminates immediately when a Participant
ceases to be employed by the Company for any reason whatsoever (including death,
unpaid disability or when the Participant’s employer ceases to be a Subsidiary)
or the Participant otherwise becomes ineligible. Participation also terminates
immediately when the Participant voluntarily withdraws his or her contributions
from the Plan. Participation terminates immediately after the Purchase Date if
the Participant is not re-enrolled in the Plan for the next Purchase Period or
if the Participant has suspended payroll deductions during any Purchase Period
and has not re-enrolled in the Plan for the next Purchase Period. As soon as
administratively feasible after termination of participation, the Committee
shall pay to the Participant or his or her beneficiary or legal representative
all amounts credited to his or her account, including interest and dividends, if
applicable, determined in accordance with Section 7, and shall cause a
certificate for the number of shares held in his or her account to be delivered
to the Participant or to his or her beneficiary or legal representative.

 

12. Unpaid Leave of Absence

Unless the Participant has voluntarily withdrawn his or her contributions from
the Plan, shares will be purchased for his or her account on the Purchase Date
next following commencement of an unpaid leave of absence by such Participant
provided such leave does not constitute a termination of employment. The number
of shares to be purchased will be determined by applying to the purchase the
amount of the Participant’s contributions made up to the commencement of such
unpaid leave of absence plus interest on such contributions and dividends, if
applicable, both determined in accordance with Section 7. Participation in the
Plan will terminate immediately after the purchase of shares on such Purchase
Date, unless the Participant has resumed eligible employment prior to the
Purchase Date, in which case the Participant may resume payroll deductions
immediately.

 

13. Designation of Beneficiary

Each Participant may designate one or more beneficiaries in the event of death
and may, in his or her sole discretion, change such designation at any time. Any
such designation shall be effective upon receipt by the local Personnel
Department and shall control over any disposition by will or otherwise.

As soon as administratively feasible after the death of a Participant, amounts
credited to his or her account, including interest and dividends, if applicable,
determined in accordance with Section 7, shall be paid in cash and a certificate
for any shares shall be delivered to the Participant’s designated beneficiaries
or, in the absence of such designation, to the executor, administrator or other
legal representative of the Participant’s estate. Such payment shall relieve the
Company of further liability to the deceased Participant with respect to the
Plan. If more than one beneficiary is designated, each beneficiary shall receive
an equal portion of the account unless the Participant has given express
contrary instructions.

 

5



--------------------------------------------------------------------------------

14. Assignment

The rights of a Participant under the Plan will not be assignable or otherwise
transferable by the Participant except by will or the laws of descent and
distribution. No purported assignment or transfer of such rights of a
Participant under the Plan, whether voluntary or involuntary, by operation of
law or otherwise, shall vest in the purported assignee or transferee any
interest or right therein whatsoever but immediately upon such assignment or
transfer, or any attempt to make the same, such rights shall terminate and
become of no further effect. If this provision is violated, the Participant’s
election to purchase Common Stock shall terminate and the only obligation of the
Company remaining under the Plan will be to pay to the person entitled thereto
the amount then credited to the Participant’s account.

No Participant may create a lien on any funds, securities, rights or other
property held for the account of the Participant under the Plan, except to the
extent that there has been a designation of beneficiaries in accordance with the
Plan, and except to the extent permitted by will or the laws of descent and
distribution if beneficiaries have not been designated. A Participant’s right to
purchase shares under the Plan shall be exercisable only during the
Participant’s lifetime and only by him or her.

 

15. Treatment of Non-U. S. Participants

Participants who are employed by non-U.S. Companies, who are paid in foreign
currency and who contribute foreign currency to the Plan through payroll
deductions, will have such contributions converted to U.S. dollars on a monthly
basis. The exchange rate for such conversion will be the rate quoted by a major
financial institution selected by the Committee in its sole discretion. If the
exchange rate for certain countries cannot be quoted in this manner, the
conversion rate shall be determined as prescribed by the Committee. In no event
will any procedure implemented for dealing with exchange rate fluctuations that
may occur during the Purchase Period result in a purchase price below the price
determined pursuant to Section 9.

 

16. Costs

All costs and expenses incurred in administering this Plan shall be paid by the
Company. Any brokerage fees for the sale of shares purchased under the Plan
shall be paid by the Participant.

 

17. Reports

Annually, the Company shall provide or cause to be provided to each Participant
a report of his or her contributions and the shares of Common Stock purchased
with such contributions by that Participant on each Purchase Date.

 

18. Equal Rights and Privileges

All eligible Employees shall have equal rights and privileges with respect to
the Plan so that the Plan qualifies as an “employee stock purchase plan” within
the meaning of Section 423 or any successor provision of the Code and related
regulations. Any provision of the Plan which is inconsistent with Section 423 or
any successor provision of the Code shall without further act or amendment by
the Company be reformed to comply with the requirements of Section 423. This
Section 18 shall take precedence over all other provisions in the Plan.

 

19. Rights as Stockholder

A Participant will have no rights as a stockholder under the election to
purchase until he or she becomes a stockholder as herein provided. A Participant
will become a stockholder with respect to shares for which payment has been
completed as provided in Section 9 at the close of business on the last business
day of the Purchase Period.

 

6



--------------------------------------------------------------------------------

20. Adjustments Upon Changes in Capitalization, Dissolution, Liquidation, Merger
or Asset Sale.

(a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the right to purchase shares of Common Stock
covered by a current Purchase Period and the number of shares which have been
authorized for issuance under the Plan for any future Purchase Period, the
maximum number of shares each Participant may purchase each Purchase Period
(pursuant to Section 9), as well as the price per share and the number of shares
of Common Stock covered by each right under the Plan which have not yet been
purchased shall be proportionately adjusted for any increase or decrease in the
number of issued shares of Common Stock resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Common
Stock, or any other increase or decrease in the number of shares of Common Stock
effected without receipt of consideration by the Company. Except as expressly
provided herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Purchase Period then in progress shall be
shortened by setting a new Purchase Date (the “New Purchase Date”), and shall
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Board. The New Purchase Date shall
be before the date of the Company’s proposed dissolution or liquidation. Each
Participant will be notified in writing, at least thirty (30) business days
prior to the New Purchase Date, that the Purchase Date for the Participant’s
right to purchase shares has been changed to the New Purchase Date and that the
applicable number of shares will automatically be purchased on the New Purchase
Date, unless prior to such date the Participant has withdrawn from the Plan as
provided in Section 10 hereof.

(c) Merger or Asset Sale. In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each outstanding right to purchase shares
shall be assumed or an equivalent right to purchase shares substituted by the
successor corporation or a parent or subsidiary of the successor corporation. In
the event that the successor corporation refuses to assume or substitute the
right to purchase shares, any Purchase Period then in progress shall be
shortened by setting a new Purchase Date (the “New Purchase Date”) and any
Purchase Period then in progress shall end on the New Purchase Date. The New
Purchase Date shall be before the date of the Company’s proposed sale or merger.
Each Participant will be notified in writing, at least thirty (30) business days
prior to the New Purchase Date, that the Purchase Date has been changed to the
New Purchase Date and that the applicable number of shares will be purchased
automatically on the New Purchase Date, unless prior to such date the
Participant has withdrawn from the Plan as provided in Section 10 hereof.

 

21. Modification and Termination

Except as provided in Section 20 hereof, the Board may amend or terminate the
Plan at any time. No amendment shall be effective unless within one year after
it is adopted by the Board it is approved by the holders of a majority of the
votes cast at a meeting if such amendment would otherwise cause the rights
granted under the Plan to purchase shares of Common Stock to fail to meet the
requirements of Section 423 of the Code (or any successor provision).

In the event the Plan is terminated, the Committee may elect to terminate all
outstanding rights to purchase shares under the Plan either immediately or upon
completion of the purchase of shares on the next Purchase Date, unless the
Committee has designated that the right to make all such purchases shall expire
on some other designated date occurring prior to the next Purchase Date. If the
rights to purchase shares under the Plan are terminated prior to expiration, all
funds contributed to the Plan that have not been used to purchase shares shall
be returned to the Participants as soon as administratively feasible, including
interest and dividends, if applicable, determined in accordance with Section 7.

 

22. Board and Stockholder Approval; Effective Date

This Plan was originally approved by the Board on January 28, 1988, amended and
restated by the Board on January 21, 1992 and 1998 and thereafter further
amended. This Plan was approved by the holders of a majority of the

 

7



--------------------------------------------------------------------------------

shares of outstanding Common Stock of Schlumberger Limited on April 15, 1992.
This amendment and restatement approved by the Board on January 21, 2010 shall
become effective as of January 1, 2010; provided, however, that the changes
contained in Section 3 herein related to the increase in the number of shares
which may be issued under the Plan shall not be effective unless approved by the
holders of a majority of the votes cast at a meeting within the period ending
January 21, 2011 (12 months after the date such increase in the number of shares
which may be issued under the Plan is approved by the Board).

 

23. Governmental Approvals or Consents

This Plan and any offering or sale made to Employees under it are subject to any
governmental approvals or consents that may be or become applicable in
connection therewith. Subject to the provisions of Section 21, the Board may
make such changes in the Plan and include such terms in any offering under the
Plan as may be desirable to comply with the rules or regulations of any
governmental authority.

 

24. Other Provisions

The agreements to purchase shares of Common Stock under the Plan shall contain
such other provisions as the Committee and the Board shall deem advisable,
provided that no such provision shall in any way be in conflict with the terms
of the Plan.

 

8